Citation Nr: 1404237	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-14 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for degenerative disc disease, C5-7, claimed as neck injury.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for low back disability.

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for temporomandibular joint disease (TMJ).

4.  Entitlement to service connection for bilateral shoulder disability.

5.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.J.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active naval service June 1954 to June 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In November 2013, the Veteran and R.J. testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  

The issues of whether new and material evidence has been presented to reopen claims 1-3 are decided herein whereas the issues of service connection for low back disability, degenerative disc disease of the cervical spine, C5-7 and TMJ as well as issues 4 and 5 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In an un-appealed rating decision dated in October 2008, the RO denied a claim of entitlement to service connection for degenerative disc disease, C5-7, claimed as neck injury, by finding that new and material evidence had not been submitted since a June 2008 rating decision denied the claim; the evidence added to the record since the issuance of the October 2008 final rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for degenerative disc disease, C5-7, claimed as neck injury, and raises a reasonable possibility of substantiating the claim.

2.  In an un-appealed rating decision dated in October 2008, the RO denied a claim of entitlement to service connection for low back disability by finding that new and material evidence had not been submitted since a June 2008 rating decision denied the claim; the evidence added to the record since the issuance of the October 2008 final rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for low back disability, and raises a reasonable possibility of substantiating the claim.

3.  In an un-appealed rating decision dated in October 2008, the RO denied a claim of entitlement to service connection for TMJ by finding that new and material evidence had not been submitted since a June 2008 rating decision denied the claim; the evidence added to the record since the issuance of the October 2008 final rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for TMJ, and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for degenerative disc disease, C5-7, claimed as neck injury, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  The criteria for reopening the claim for service connection for low back disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for reopening the claim for service connection for TMJ have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of entitlement to service connection for degenerative disc disease, C5-7, claimed as neck injury, low back disability and TMJ were initially denied by the RO in a June 2008 rating decision.  Thereafter, they were denied by the RO in an October 2008 rating decision in which the RO found that no new and material evidence had been presented to reopen the claims denied in June 2008.  The claims were denied in June 2008 based on findings that there was no evidence of neck or low back problems in service or for many years following service.  Also, there was no current finding of TMJ.  Based on a review of the evidence, the RO concluded in June 2008 that service connection for these disabilities was not warranted.  The October 2008 rating decision found no new and material evidence to reopen these claims.  

Evidence received since the October 2008 rating decision includes an August 2010 statement from a VA health care provider at the Minneapolis VA medical center (VAMC) indicating that the provider believes that the Veteran's orthopedic pain, including shoulder, jaw, neck and traumatic loss of teeth is very likely from injuries incurred while boxing in the Navy.  Additionally, the Veteran and his witness testified at length as to the incidents in service that led to his claimed disabilities.  The Veteran stated that he injured his shoulders, neck, jaw and teeth boxing as required in the Navy.  He further testified that he injured his low back when a wave hit the ship he was on while refueling was taking place at sea.  The Veteran submitted supporting information including a DVD, copies of pictures of himself and his shipmates in the Navy, and information about his life and duties on the ship.  He also submitted a signed written statement from F.B., who served onboard ship with the Veteran, stating that he witnessed the Veteran injure his back during the refueling.  

The Board finds the Veteran fully credible as to the circumstances of his service, including his account of his boxing experience and the incident involving the wave hitting the ship while refueling at sea.  

The Board finds the aforementioned information reported and obtained since the claims were last denied to be new and material, insofar as it directly addresses reasons the claims were originally denied (the lack of in-service incurrence and related current disability).  Moreover, the evidence, which is neither cumulative nor redundant of other evidence of record, is sufficient to raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Accordingly, reopening of the claims for entitlement to service connection for degenerative disc disease, C5-7, claimed as neck injury, low back disability and TMJ is warranted.  To this extent only, the appeals are granted; the merits of the claims will be further addressed upon remand.  Given this remand, no discussion of the Board's duties to notify and assist is needed at this time.


ORDER

The claim for service connection for degenerative disc disease, C5-7, claimed as neck injury is reopened; to this extent only, the appeal is granted.

The claim for service connection for a low back disability is reopened; to this extent only, the appeal is granted.

The claim for service connection for TMJ is reopened; to this extent only, the appeal is granted.


REMAND

At his hearing, the Veteran testified about the circumstances of his service that led to his injuries for which he seeks service connection.  He asserts that his current neck, shoulder, TMJ, dental trauma and back disabilities are due to either a boxing injury or injury due to a wave hitting his ship during refueling.  He states that he had teeth pulled after he got knocked out in service and that the trauma led to his current problems.  The Board finds his testimony consistent with the circumstances of the Veteran's service at sea and not otherwise contradicted anywhere in the record.  He is judged to be credible as to his report of these incidents.  

The Veteran also testified that he underwent substantial treatment for his orthopedic injuries for which he now seeks service connection.  He indicated that he had been engaged in chiropractic treatment and that he has been seen by a chiropractor in Davenport.  He also stated that his VA doctor told him he had TMJ and dental trauma due to service.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2013).  Accordingly, prior to Board review of his claim, the Board finds that additional identified records should be associated with the claims folder.  

The Veteran underwent VA examinations in 2012.  These examinations were undertaken prior to the Board's finding that the Veteran's statements as to in-service injury are credible.  The Board finds that the necessity to obtain a VA medical opinion is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Under the circumstances, an additional examination noting the in-service incidents as described by the Veteran is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA records.  

2.  After securing the proper releases from the Veteran, request records from facilities identified by the Veteran, to include but not limited to the aforementioned chiropractic treatment records.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, this must be documented in the claims file.

3.  The RO or the AMC should then conduct any additional development deemed necessary as to the claims, particularly considering that claims 1-3 have been reopened.  

4.  Then, afford the Veteran VA examination(s) by an examiner with appropriate expertise to determine, as to each of the disabilities (neck, shoulder, TMJ, dental trauma and back disabilities) for which service connection is sought, the nature and etiology of the disability during the pendency of the claim.  The Veteran's claims file (including Virtual VA/VBMS records) must be made available to the examiner, and the examiner must review the entire claims file.  The examiner should specifically indicate that the claims file has been reviewed.  The examiner is advised that the Veteran is both competent and credible to describe the incidents in service and his post-service symptoms.

Based on a review of the complete claims file, as to each disability identified, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during his naval service or was caused or aggravated by his naval service.  These opinions must be supported by a detailed rationale.

5.  Then, after ensuring that all necessary development has been accomplished, the claims must be readjudicated.  If the determination of any claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


